Exhibit 10.7

SCHLUMBERGER LIMITED

2004 STOCK AND DEFERRAL PLAN

FOR NON-EMPLOYEE DIRECTORS

(As Amended and Restated Effective April 19, 2007,

and conformed to include amendments through January 1, 2009)

ARTICLE I

PURPOSES OF PLAN AND DEFINITIONS

1.1 Purpose. Schlumberger Limited established this 2004 Stock and Deferral Plan
for Non-Employee Directors (the “Plan”) for the purpose of providing
non-employee directors of the Company with regular grants of shares of the
common stock of the Company (or units representing such shares) and the
opportunity to defer a portion of their compensation, in order to provide
greater incentives for those non-employee Directors to attain and maintain the
highest standards of performance, to attract and retain non-employee Directors
of outstanding competence and ability, to stimulate the active interest of such
persons in the development and financial success of the Company, to further the
identity of interests of such non-employee Directors with those of the Company’s
stockholders generally, and to reward such non-employee Directors for
outstanding performance. The Plan was originally established effective April 14,
2004 and approved by the stockholders of the Company at the April 2004 annual
meeting. Effective April 19, 2007, the Plan is hereby amended and restated to
allow non-employee Directors to defer the payment of part or all of his or her
Cash Compensation.

1.2 Definitions.

“Annual Director Award Date” means the last day of the calendar month in which
occurs the first Board meeting following the regular annual general meeting of
the stockholders of the Company

“Board of Directors” or “Board” means the Board of Directors of the Company.

“Cash Compensation” means the total cash compensation which is paid to Eligible
Directors for services rendered including any annual retainer fees and any
annual fees related to committee membership or services as a committee chair.

“Committee” means such committee as is designated by the Board to administer the
Plan in accordance with Article II, or if no such committee is designated, the
Board.

“Common Stock” means the Common Stock, par value $.01 per share, of the Company.

“Company” means Schlumberger Limited, a Netherlands Antilles corporation.

“Deferred Compensation Account” means the bookkeeping account maintained for
each Participant to record certain amounts deferred by the Participant in
accordance with Article IV hereof.

“Determination Date” means the date on which delivery of a Participant’s
deferred Stock Awards or Cash Compensation is made or commences, as determined
in accordance with Section 5.1.

“Director” means an individual who is serving as a member of the Board.

“Eligible Director” means each Director who is not an employee of the Company or
of any of its subsidiaries.

“Money Market Equivalents” means a phantom investment benchmark that is used to
measure the return credited to a Participant’s Deferred Compensation Account. To
the extent Money Market Equivalents are elected,



--------------------------------------------------------------------------------

interest equivalents will be credited to the Participant’s Deferred Compensation
Account as of the last day of each calendar month based upon the average daily
balance in the account for the month and the IMONEY NET First Tier Institutional
Index benchmark return for the month as determined from Northern Trust or a
similar or equivalent index of money fund assets to be determined by the
Committee to be in effect from time to time.

“Participant” means an Eligible Director who is granted Stock Awards pursuant to
Article III.

“Stock Award” means an award of shares of Common Stock, restricted Common Stock
or restricted Stock Units pursuant to Article III.

“Stock Unit” means a unit which represents the right to receive one share of
Common Stock under such terms and conditions as may be prescribed by the
Committee and this Plan.

“S&P 500 Index” means a phantom investment benchmark that is used to measure the
return credited to a Participant’s Deferred Compensation Account. To the extent
S&P 500 Equivalents are elected, the earnings (or loss) equivalents will be
credited (or debited) to the Participant’s Deferred Compensation Account as of
the last day of each calendar quarter based upon the balance in the account as
of the last day of the quarter and the returns realized by the Standard & Poor’s
500 Index for the quarter.

ARTICLE II

ADMINISTRATION OF THE PLAN

2.1 Committee. This Plan shall be administered by the Committee.

2.2 Committee’s Powers. Subject to the provisions hereof, the Committee shall
have full and exclusive power and authority to administer this Plan and to take
all actions which are specifically contemplated hereby or are necessary or
appropriate in connection with the administration hereof. The Committee shall
also have full and exclusive power to interpret this Plan and to adopt such
rules, regulations, and guidelines for carrying out this Plan as it may deem
necessary or proper, all of which powers shall be exercised in the best
interests of the Company and in keeping with the objectives of this Plan. The
Committee shall also have the full and exclusive power to adopt rules,
procedures, guidelines and sub-plans to this Plan relating to the operation and
administration of the Plan to accommodate the specific requirements of local
laws and procedures in foreign jurisdictions. The Committee may, in its
discretion, determine the eligibility of individuals to participate herein,
determine the amount of Stock Awards or Cash Compensation a Participant may
elect to defer, or waive any restriction or other provision of this Plan. The
Committee may correct any defect or supply any omission or reconcile any
inconsistency in this Plan in the manner and to the extent the Committee deems
necessary or desirable to carry it into effect.

2.3 Committee Determinations Conclusive. Any decision of the Committee in the
interpretation and administration of this Plan shall lie within its sole and
absolute discretion and shall be final, conclusive and binding on all parties
concerned.

2.4 Committee Liability. No member of the Committee or officer of the Company to
whom the Committee has delegated authority in accordance with the provisions of
Section 2.5 of this Plan shall be liable for anything done or omitted to be done
by him or her, by any member of the Committee or by an officer of the Company in
connection with the performance of any duties under this Plan, except for his or
her own willful misconduct or as expressly provided by statute.

2.5 Delegation of Authority. The Committee may delegate to the Chief Executive
Officer and to other senior officers of the Company its duties under this Plan
(other than its granting authority described in Article III) pursuant to such
conditions or limitations as the Committee may establish.

 

2



--------------------------------------------------------------------------------

ARTICLE III

STOCK AWARDS

3.1 Shares Available. There shall be available for Stock Awards during the term
of this Plan an aggregate of 300,000 shares of Common Stock (as adjusted to
reflect the 2-for-1 stock split effected in 2007 (the “Stock Split”)). Shares of
Common Stock will be made available from either the Company’s authorized but
unissued shares or treasury shares that have been issued but reacquired by the
Company.

3.2 Annual Grants. On each Annual Director Award Date all Eligible Directors
shall be granted a Stock Award with respect to a number of shares of Common
Stock in the form of a number of shares of Common Stock, restricted Common Stock
or restricted Stock Units, with the form and amount of such Stock Awards to be
determined by the Committee; provided however that (1) each such annual Stock
Award may not exceed 4,000 shares of Common Stock (as adjusted for the Stock
Split), restricted Common Stock or restricted Stock Units, and (2) no more than
60,000 shares of Common Stock (as adjusted for the Stock Split), restricted
Common Stock or restricted Stock Units may be awarded in any calendar year. The
Stock Award shall be subject to such terms, conditions and restrictions
(including vesting) as the Committee may determine in its discretion in
connection with such award.

ARTICLE IV

DEFERRAL ELECTION AND ACCOUNTS

4.1 Deferral Election. A Director, at the discretion of the Committee, may
irrevocably elect to defer the receipt of all or part of a Stock Award and/or
Cash Compensation by submitting a Deferral Election in the manner specified by
the Committee. The Deferral Election (i) shall specify the number of shares of
Common Stock the receipt of which the Participant elects to defer and/or the
amount or percentage of Cash Compensation, (ii) shall designate the period of
deferral among the choices provided in Section 5.1, and (iii) may not be revoked
or modified.

4.2 Timing of Elections. For annual grants of Stock Awards pursuant to
Section 3.2, Deferral Elections must be made (i) for Stock Awards, no later than
the last day of the calendar year preceding the Annual Director Award Date and
(ii) for Cash Compensation, no later than the last day of the calendar year
immediately preceding the calendar year in which such payments would have
otherwise been paid. Effective beginning in 2008, Deferral Elections may be
completed by newly appointed Eligible Directors no later than the date that is
30 days after the date such individual first becomes an Eligible Director;
provided that such Deferral Election may apply solely to Stock Awards or Cash
Compensation related to services to be performed subsequent to such Deferral
Election. The Committee shall be authorized to adopt such other rules and
limitations as it shall determine are necessary or appropriate with respect to
the timing of elections to defer Stock Awards or Cash Compensation under the
Plan.

4.3 Establishment of Accounts. The Company shall also set up an appropriate
record (hereinafter called the “Deferred Compensation Account”) which will from
time to time reflect the name of each Participant and (i) the number of
restricted Stock Units and, if applicable, dividend equivalents credited to such
Participant pursuant to Section 4.4 and (ii) the Cash Compensation deferred
pursuant to Section 4.1 plus earnings or losses credited thereon monthly.

4.4 Crediting of Deferred Stock Awards or Restricted Stock Unit Awards. Any
Stock Awards deferred pursuant to a Deferral Election as described in
Section 4.1 shall be credited to the Participant’s Deferred Compensation Account
as of the date the shares would otherwise have been delivered pursuant to
Article III in the form of a number of restricted Stock Units equal to the
number of shares of Common Stock deferred, and any restricted Stock Units
awarded pursuant to Section 3.2 shall also be credited to a Participant’s
Deferred Compensation Account as of such date. No interest will be credited to a
Participant’s Deferred Compensation

 

3



--------------------------------------------------------------------------------

Account with respect to any restricted Stock Units. In the event that a cash
dividend is paid on Common Stock during the period that restricted Stock Units
are credited to the Participant’s Deferred Compensation Account, an amount
equivalent to the amount of the cash dividend will be credited to the
Participant’s Deferred Compensation Account and the accumulated amount will be
paid out without interest at the end of the period of deferral.

4.5 Adjustments.

(a) Exercise of Corporate Powers. The existence of this Plan and any outstanding
restricted Stock Units credited hereunder shall not affect in any manner the
right or power of the Company or its stockholders to make or authorize any or
all adjustments, recapitalizations, reorganizations or other changes in the
capital stock of the Company or its business or any merger or consolidation of
the Company, or any issue of bonds, debentures, preferred or prior preference
stock (whether or not such issue is prior to, on a parity with or junior to the
existing Common Stock) or the dissolution or liquidation of the Company, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding of any kind, whether or not of a character similar
to that of the acts or proceedings enumerated above.

(b) Recapitalizations, Reorganizations and Other Activities. In the event of any
subdivision or consolidation of outstanding shares of Common Stock, declaration
of a dividend payable in shares of Common Stock or other stock split, then
(i) the number of restricted Stock Units relating to such class of Common Stock;
(ii) the appropriate fair market value and other price determinations for such
restricted Stock Units; (iii) the number of shares reserved for issuance under
this Plan in Section 3.1 and (iv) the limitation designated in Section 3.2 of
this Plan shall each be proportionately adjusted by the Board to reflect such
transaction. In the event of any other recapitalization or capital
reorganization of the Company, any consolidation or merger of the Company with
another corporation or entity, the adoption by the Company of any plan of
exchange affecting any class of Common Stock or any distribution to holders of
any class of Common Stock of securities or property (other than normal cash
dividends or dividends payable in Common Stock), the Board shall make
appropriate adjustments to (i) the number of restricted Stock Units relating to
such class of Common Stock; (ii) the appropriate fair market value and other
price determinations for such restricted Stock Units; (iii) the number of shares
reserved for issuance under this Plan in Section 3.1 and (iv) the limitation
designated in Section 3.2 of this Plan to give effect to such transaction;
provided that such adjustments shall only be such as are necessary to preserve,
without increasing, the value of such items. In the event of a corporate merger,
consolidation, acquisition of property or stock, separation, reorganization or
liquidation, the Board shall be authorized to issue or assume restricted Stock
Units by means of substitution of new restricted Stock Units, as appropriate,
for previously issued restricted Stock Units or an assumption of previously
issued restricted Stock Units as part of such adjustment.

4.6 Deferred Cash Compensation. Each Participant shall be entitled to direct the
manner in which his or her deferred Cash Compensation will be deemed to be
invested for the period of deferral and in accordance with such rules,
regulations and procedures as the Committee may establish from time to time.
Notwithstanding anything to the contrary herein, earnings and losses based on a
Participant’s investment elections shall begin to accrue as of the date such
Participant’s deferred Cash Compensation amounts are credited to his or her
Deferred Compensation Account and shall end on the Determination Date (as
defined in Section 5.1 below). Each Participant may choose to have his or her
deferred Cash Compensation deemed to be invested in the Common Stock, Money
Market Equivalents or S&P 500 Equivalents. Any amounts deemed to be invested in
the Company’s Common Stock shall (1) have a purchase price equal to the fair
market value (as defined below) of each share of Common Stock on the date the
investment is deemed to have occurred, and (2) be credited with dividend
equivalents representing cash dividends payable with respect to the Common
Stock, if any. For purposes of the Plan, the “fair market value “of Common Stock
shall be deemed to equal the closing sales price per share of the Common Stock
in the New York Stock Exchange Composite Transactions Quotations, as reported
for that date, or if there shall have been no such reported prices for that
date, the reported closing sales price on the last preceding date on which a
composite sale or sales were effected on one or more of the exchanges on which
the shares of Common Stock were traded shall be the fair market value.

 

4



--------------------------------------------------------------------------------

ARTICLE V

DELIVERY OF DEFERRED SHARES OR CASH

5.1 Period of Deferral. With respect to (a) Stock Awards and/or Cash
Compensation deferred pursuant to Section 4.1, a Participant may elect that
delivery of deferred Stock Awards and/or Cash Compensation credited to the
Participant under the Plan be made or commence at (i) a date that is one year
following the date of the termination of the Participant’s status as a Director
of the Company, or (ii) the date of the termination of the Participant’s status
as a Director of the Company, and (b) restricted Stock Units granted pursuant to
Section 3.2, the Committee shall determine the date or conditions as of which
shares represented by such restricted Stock Units will be delivered (the date
elected or selected by the Participant or the Committee, as applicable, to be
known as the “Determination Date”). Delivery of shares will be made within 60
days after the Determination Date.

5.2 Delivery of Deferred Stock Awards and Deferred Cash Compensation. As of the
Determination Date, the aggregate number of restricted Stock Units and, if
applicable, dividend equivalents credited to a Participant’s Deferred
Compensation Account as of such Determination Date shall be calculated. A
Participant shall receive delivery of a number of shares of Common Stock equal
to the aggregate number of restricted Stock Units and a cash payments equal to
the amount of the aggregate dividend equivalents representing cash dividends
payable with respect to the Company’s Common Stock, if any. As of the
Determination Date, a Participant’s Cash Compensation deemed to be invested in
Money Market Equivalents or S&P 500 Equivalents, plus any amounts credited to
Participant’s Deferred Compensation Account pursuant to Section 4.6 herein,
shall be payable in the form of a cash lump sum. As of the Determination Date, a
Participant’s Cash Compensation deemed to be invested in shares of the Company’s
Common Stock shall be payable in the form of shares of the Company’s Common
Stock plus a cash payments equal to the amount of the aggregate dividend
equivalents.

5.3 Death Prior to Payment. In the event that a Participant dies prior to
delivery of all shares and funds deliverable pursuant to the Plan, any remaining
shares and funds credited to Participant’s Deferred Compensation Account shall
be delivered to the Participant’s estate within 60 days following the Company’s
notification of the Participant’s death.

5.4 Delivery to Incompetents. To the extent allowed under applicable law, should
the Participant become incompetent, the Company shall be authorized to deliver
shares and funds credited to Participant’s Deferred Compensation Account and
deliverable pursuant to the Plan to a guardian or legal representative of such
incompetent, or directly to such incompetent, whichever manner the Committee
shall determine in its sole discretion.

ARTICLE VI

MISCELLANEOUS

6.1 Unfunded Plan. Nothing contained herein shall be deemed to create a trust of
any kind or create any fiduciary relationship. This Plan shall be unfunded. To
the extent that a Participant acquires a right to receive delivery of shares
from the Company under the Plan, such right shall not be greater than the right
of any unsecured general creditor of the Company and such right shall be an
unsecured claim against the general assets of the Company. Although bookkeeping
accounts may be established with respect to Participants, any such accounts
shall be used merely as a bookkeeping convenience. The Company shall not be
required to segregate any assets that may at any time be represented by stock or
rights thereto, nor shall this Plan be construed as providing for such
segregation, nor shall the Company, the Board or the Committee be deemed to be a
trustee of any stock or rights thereto to be granted under this Plan. Any
liability or obligation of the Company to any Participant with respect to stock
or rights thereto under this Plan shall be based solely upon any contractual
obligations that may be created by this Plan, and no such liability or
obligation of the Company shall be deemed to be secured by any pledge or other
encumbrance on any property of the Company. Neither the Company nor

 

5



--------------------------------------------------------------------------------

the Board nor the Committee shall be required to give any security or bond for
the performance of any obligation that may be created by this Plan.

6.2 Title to Funds Remains with Company. Amounts credited to each Participant’s
Deferred Compensation Account shall not be specifically set aside or otherwise
segregated, but will be combined with corporate assets. Title to such amounts
will remain with the Company and the Company’s only obligation will be to make
timely delivery to Participants in accordance with the Plan.

6.3 Statement of Account. A statement will be furnished to each Participant
annually on such date as may be determined by the Committee stating the balance
of Deferred Compensation Account as of a recent date designated by the
Committee.

6.4 Assignability. Except as provided in Section 5.3, no right to receive
delivery of shares hereunder shall be transferable or assignable by a
Participant except by will or the laws of descent and distribution or pursuant
to a qualified domestic relations order as defined by the U.S. Internal Revenue
Code of 1986, as amended (the “Code”) or Title I of the Employee Retirement
Income Security Act of 1974, as amended, or the rules thereunder. Any attempted
assignment of any benefit under this Plan in violation of this Section 6.4 shall
be null and void.

6.5 Amendment, Modification, Suspension or Termination. The Board may amend,
modify, suspend or terminate this Plan for the purpose of meeting or addressing
any changes in legal requirements or for any other purpose permitted by law,
except that (i) no amendment, modification or termination shall, without the
consent of the Participant, impair the rights of any Participant to the number
of restricted Stock Units credited to such Participant’s Deferred Compensation
Account as of the date of such amendment, modification or termination and
(ii) no amendment or modification shall be effective prior to its approval by
the stockholders of the Company to the extent such approval is required by
applicable legal requirements or the requirements of the securities exchange on
which the Company’s Common Stock is listed. The Board may at any time and from
time to time delegate to the Committee any or all of this authority under this
Section 6.5.

6.6 Governing Law. This Plan and all determinations made and actions taken
pursuant hereto, to the extent not otherwise governed by mandatory provisions of
the Code or the securities laws of the United States, shall be governed by and
construed in accordance with the laws of the State of Texas.

6.7 Tax and Social Insurance. Participants are responsible for any and all tax
or social insurance due on Stock Awards or restricted Stock Units under this
Plan. Participants shall pay or make arrangements to satisfy all withholding
obligations of the Company related to this Plan. The Company has the authority
to satisfy any withholding obligations from funds or shares of Common Stock
deliverable pursuant to this Plan or other cash compensation due a Participant,
if applicable.

6.8 Code Section 409A. To the extent applicable, this Plan is intended to comply
with the provisions Code Section 409A and related regulations and United States
Department of the Treasury pronouncements (“Section 409A”) with respect to
amounts deferred or vested on or after January 1, 2005, and shall be interpreted
accordingly. To the extent it would not adversely impact the Company, the
Company agrees to interpret, apply and administer this Plan in the least
restrictive manner necessary to comply with such requirements and without
resulting in any diminution in the value of payments or benefits to the
Participants. No action taken to comply with Section 409A shall be deemed to
adversely affect the Participant’s rights under this Plan.

 

6